      Case 1:19-cv-00125-DLH-CRH Document 173 Filed 06/11/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

American Medical Association, on behalf    )
of itself and its members, et al.,         )
                                           ) ORDER
                Plaintiffs,                )
                                           )
       vs.                                 )
                                           )
Wayne Stenehjem, in his official capacity )
as Attorney General for the State of North )
Dakota, et al.,                            ) Case No.: 1:19-cv-125
                                           )
                                           )
                Defendants.                )
_____________________________________________________________________________

       The Court’s June 10th Order (Doc. No. 171) is VACATED, as the reference to

Intervenors’ May 28th, 2020 Motion for Discovery (Doc. No. 146) was erroneous. Accordingly,

Intervenors’ motion (Doc. No. 146) is again pending before the Court, and responses are due

within fourteen (14) days of the date of this order.

       As stated at the conference, the Court finds that Intervenors’ document requests and

interrogatories seeking the names of North Dakota licensed physicians who were members of the

AMA in 2019 and 2020 is not relevant to the defense; not relevant and not proportional to the

needs of the case; and, that the burden of producing such information outweighs the likely

benefit. See Fed. R. Civ. P. 26(b)(1). See also Fed. R. Civ. P. 16(c)(2)(F),(P). The Court

ORDERS that these document requests and interrogatories be stricken.

       IT IS SO ORDERED.

       Dated this 11th day of June, 2020.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter
                                                       United States Magistrate Judge



                                                  1
